Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This paper is to replace “DETAILED ACTION” mailed on 2/11/2022 as the non-final rejection did not include Response to Declaration Under 37 CFR 1.132, for which, the examiner regards it is an "opinion" and not "factual evidence" among the types in the guide.  The time to response resets by this mailing. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered.   
This Office action is in response to papers filed on 2/2/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
In view of amendments, the Examiner withdraws the rejection mailed on 11/2/2021.  The applicant's arguments have been considered, see responses located in the rejections.   
Claims 1-6, 10 and 21, elected claims, are pending and are presented for examination. Claims 7-9, 11-16, 18-20 are withdrawn.  

Response to Declaration Under 37 CFR 1.132

The declaration under 37 CFR It includes statements which amount to an affirmation that the affiant has never seen the claimed subject matter before. This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.1.132  filed on 2/2/2022 is insufficient to overcome the rejection of claims 1-6, 10 and 21 based upon rejection over DAJAKU et al (US 20160173019 A1) applied under 35 U.S.C. 103;  as set forth in the last Office action because it includes statements which amount to an affirmation that the affiant has never seen the claimed subject matter before this is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.  
 
Claims 1-6, 10 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 adds to recite “such that any one of the differently preconfigured rotors is insertable into the center cavity of the stator yoke”.  It has not been originally described in original presentation.  It should be removed. 
Per argument, par.[0006] writes differently as the applicant recognized.   

    PNG
    media_image1.png
    78
    613
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    170
    589
    media_image2.png
    Greyscale

Claims 1-6, 10 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 adds to recite “such that any one of the differently preconfigured rotors is insertable into the center cavity of the stator yoke”.  It would not be possible to insert any one or rotor into the center cavity of the stator yoke.  
As defined by claim and described in specification, stator yoke is a cylindrical stator yoke defining a center cavity, wherein the stator yoke includes a longitudinal center axis, an inner diameter (“ID”), and an outer diameter (“OD”); and multiple stator teeth connected to the ID of the stator yoke, radially extending within the center cavity toward the center axis.  
Hence, rotor can only be insertable within inside cavity below teeth.  Rotor having size good for yoke is blocked by teeth.  Insertion is impossible.  

Prior Art Rejection
Having issues as above, prior art rejection of the claims are practiced with best interpretation as below for purpose of examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over DAJAKU et al (US 20160173019 A1).  
As for claim 1, DAJAKU discloses a universal modular stator-inverter assembly for a polyphase rotary electric machine, the universal modular stator-inverter assembly comprising: 
a stator (1, Figs. 14, 16, 22, 23) [0086, 0094] having: 
a cylindrical stator yoke (ring portion of stator core in the Figs.) defining a center cavity, wherein the stator yoke includes a longitudinal center axis, an inner diameter (“ID”), and an outer diameter (“OD”); 
electrical conductors collectively forming stator windings (“stator winding”) [0002-0010, etc.] for each of a plurality of electrical phases (“multi-phase”) [0003] of the electric machine; 
multiple stator teeth (teeth portion of stator core in the Figs.) [0006] connected to the ID of the stator yoke, radially extending within the center cavity toward the center axis, and collectively defining a plurality of stator slots (slots portion of stator core in the Figs.) [0010] occupied by the stator windings, wherein each adjacent pair of the stator teeth defines a respective one of the stator slots (the Figs.); and 
a traction power inverter module (“TPIM”) (para.0015, 0064, 0084, 0090; per defined by claim and described in specification) electrically connected to the stator windings and configured to deliver (intended use) a polyphase voltage to the stator windings to thereby generate a predetermined number of magnetic poles, such that the stator has two, three, or four of the stator slots per electric phase of the electric machine per magnetic pole of the stator [0004]; 
wherein the stator of the universal modular stator-inverter assembly has a universal configuration in which the center cavity of the stator yoke receives a rotor that is selected from an inventory of differently preconfigured rotors (22, Figs. 14-23) [0086, 0094], 
wherein the differently preconfigured rotors each have an outer diameter that is the same as each other such that any one of the differently preconfigured rotors is insertable into the center cavity of the stator yoke (Figs. 14-23, as the rotors outer diameter is smaller than inner diameter of teeth), and 
the selected rotor provides the electric machine with a predetermined power and torque capability, such that the universal modular stator-inverter assembly is configured to be shared in common by the differently preconfigured rotors, and wherein the inventory of the differently preconfigured rotors includes a plurality of synchronous reluctance machine (“SynRM”) rotors (Figs. 15-20, 22, 23) and an induction machine (“IM”) rotor (Figs. 14-16, 19, 22), 
wherein the SynRM rotors provides the electric machine with two, three, or four flux barrier layers (Figs. 15-23) [0087]. 
	Note 1: recited “a rotor that is selected from an inventory of differently preconfigured rotors” is intended use.  The motor at one end-product is one type.  To change rotor type (so as to change motor type), user must change rotor (by his hand or using tool).  Still, a motor with changed rotor is another one end-product, and is one type of motor.  Hence, it is intended use to select among possible rotors.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 (USPQ2d 1647 1987).  Further see 112 rejection. 
Note 2: DAJAKU discloses (Fig. 23 embodiment) the rotor has flux barriers, wherein “the flux barriers are filled with a conductive material” [0087].  It is obvious to mean electrically conductive as described throughout the specification, while being flux barriers.  Since applicant includes PM aid SynRM (hybrid SynRM), Figs. 15-21, 23 applies in SynRM.  In same broad concept, PM slots, cage slots are also magnetic flux barrier.  Cage rotor with PM aid is also induction rotor in same broad concept.  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have as claimed for building a motor having advantages a torque resulting from synchronous or asynchronous operations of the electric machine.  

As for claim 2, DAJAKU discloses the universal modular stator-inverter assembly of claim 1, wherein the predetermined number of the magnetic stator poles is at least six (Figs. 14, 16, 22, 23). 

As for claim 21, DAJAKU discloses the universal modular stator-inverter assembly of claim 1, wherein the TPIM has a universal configuration compatible with each of the differently preconfigured rotors (since using same inverter), and wherein the TPIM is electrically connected to the stator having the universal configuration.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DAJAKU in view of Mathoy et al (US 20150102699 A1).   
As for claim 3, DAJAKU failed to disclose the universal modular stator-inverter assembly of claim 2, wherein the stator has fifty-four of the stator slots (interpreted “the stator has fifty-four stator slots”).  Mathoy discloses a stator useful for asynchronous machine (i.e., induction machine) and synchronous reluctance machine, wherein the stator has fifty-four of the stator slots [0003, 0005, 0071]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have as claimed for their mechanical dimensions, power output, and range of rotational speeds, have been optimised in particular to the needs in electric axle drives of road vehicles.  
As for claim 10, DAJAKU failed to disclose the universal modular stator-inverter assembly of claim 1, wherein the stator has fifty-four of the stator slots and six of the magnetic poles, and the stator has two layers with three turns per coil or stator winding, two parallel paths, and a throw of nine of the slots.  Mathoy discloses a stator useful for asynchronous machine (i.e., induction machine) and synchronous reluctance machine, wherein the stator has fifty-four of the stator slots and six of the stator poles, and the stator has two layers with three turns per coil or stator winding, two parallel paths [0003, 0005, 0032, 0041, 0071] (Fig. 3).  As a result of 54 slots for six poles results a throw of nine of the slots (54/6).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have as claimed for their mechanical dimensions, power output, and range of rotational speeds, have been optimised in particular to the needs in electric axle drives of road vehicles.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DAJAKU in view of dis.uniroma1.it ("Optimal design of electric motors").
dis.uniroma1.it was first indexed by Google more than 10 years ago
http://www.dis.uniroma1.it/~or/gestionale/osc/Electric%20Motor%20Optimization.pdf

As for claim 4, DAJAKU failed to explicitly teach the universal modular stator-inverter assembly of claim 1 wherein the OD of the stator is 150mm-200mm, the ID of the stator is 90mm-140mm, and wherein the stator and each of the rotors in the inventory of the differently preconfigured rotors has an axial length of 75mm-150mm.  
However, examiner regards it is a matter of optimum value designed choice for seeking of desired power.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
As a reference, uniroma1.it discloses (pages 6, 11) in the range of claimed for stator OD, ID and rotor length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have as claimed selected from the ranges for seeking of desired power.  

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over DAJAKU in view of Liu et al (US 20170187257 A1).   
As for claims 5-6, DAJAKU discloses the universal modular stator-inverter assembly of claim 1.   As described in 35 USC 112, description of rotors is intended use.  Intended use does not have patentable weight.  However, DAJAKU further discloses the intended use limitation such that the multiple SynRM rotors includes a permanent magnet (“PM”)-assisted SynRM rotor [0082], and a magnetless SynRM rotor [0080-0082, 0085, 0089-0090].  
Regards a permanent magnet (“PM”)-assisted SynRM rotor, Liu further teaches a permanent magnet (“PM”)-assisted SynRM rotor having high-energy rotor magnets constructed from Neodymium Iron Boron or Samarium Cobalt, a PM-assisted SynRM rotor having low-energy rotor magnets constructed from Ferrite [0037, 0067, etc.].  
As shown (e.g., Figs. 1-5), Liu teaches the PM-assisted SynRM rotor having the high-energy magnets, the high-energy magnets include first and second sets of interior permanent magnets forming two trapezoidal flux barrier layers, the first set of interior permanent magnets is tangentially arranged with respect to an outer diameter of the rotor, and the second set of interior magnets extends between an inner diameter of the rotor and the outer diameter of the rotor to form to form a plurality of V-configurations (Figs. 1-5 is considered as V-configurations as being similar to applicant’s Fig. 6) or delta magnet configurations.  Regards the limitation “adjacent magnets of the second set of interior magnets together define a V-angle of 5° to 10°, with distal ends of the adjacent magnets being separated from each other by a distance of 5mm-15mm”, examiner regards it is a matter of optimum value designed choice.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have as claimed so that ripple torque of the motor is effectively lower down.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834